                        1      LITTLER MENDELSON, P.C.
                               ANGELA J. RAFOTH, Bar No. 241966
                        2      333 Bush Street, 34th Floor
                               San Francisco, CA 94104
                        3      Telephone:    415.433.1940
                               Email: arafoth@littler.com
                        4

                        5      LITTLER MENDELSON, P.C.
                               IRENE V. FITZGERALD, Bar No. 266949
                        6      5200 North Palm Avenue, Suite 302
                               Fresno, CA 93704.2225
                        7      Telephone: 559.244.7500
                               Facsimile: 559.244.7525
                        8      Email: ifitzgerald@littler.com

                        9      Attorneys for Defendant
                               L’OREAL USA S/D, INC.
                     10

                     11                                         UNITED STATES DISTRICT COURT

                     12                                         EASTERN DISTRICT OF CALIFORNIA

                     13                                                 FRESNO DIVISION

                     14

                     15        ANGELA CONTI and JUSTINE MORA,                  Case No. 1:19−CV−00769−LJO−SKO
                               individuals, on behalf of themselves, and
                     16        on behalf of all persons similarly situated,    STIPULATION TO CONTINUE INITIAL
                                                                               SCHEDULING CONFERENCE
                     17                           Plaintiffs,
                                                                               (Doc. 7)
                     18        v.
                                                                               DATE: October 15, 2019
                     19        L’OREAL USA S/D, INC., a Corporation;
                               and DOES 1 through 50, inclusive,               TIME: 09:45 AM
                     20
                                                  Defendant.                   CTRM: #7 (6th Floor)
                     21
                                                                               SHEILA K. OBERTO U.S. MAGISTRATE
                     22                                                        JUDGE
                     23

                     24                                                    STIPULATION

                     25                       Plaintiffs ANGELA CONTI and JUSTINE MORA, individuals, on behalf of

                     26        themselves, and on behalf of all persons similarly situated (“Plaintiffs”) and Defendant L’OREAL

                     27        USA S/D, INC. (“Defendant”), by and through their respective counsel, hereby stipulate and agree

                     28        that:
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302                                                                       STIPULATION TO CONTINUE INITIAL
    Fresno, CA 93704.2225
         559.244.7500
                               (No. 1:19-CV-00769-LJO-SKO)                                        SCHEDULING CONFERENCE
                        1                     Whereas, the parties have preliminarily reached a settlement and are finalizing the

                        2      settlement documents;

                        3                     Whereas, the parties believe that a sixty (60) day continuance of the Initial Scheduling

                        4      Conference is appropriate to facilitate the finalization of the settlement;

                        5                     Whereas, the parties will file a subsequent report with the Court no later than seven (7)

                        6      calendar days prior to the continued Initial Scheduling Conference. In the event the parties are unable

                        7      to finalize the settlement, they will so inform the Court; and

                        8                     Whereas, continuing the Initial Scheduling Conference serves the interests of judicial

                        9      efficiency and conserves the Court’s and the parties’ time and resources.

                     10                       IT IS THEREFORE STIPULATED BY AND BETWEEN THE PARTIES THAT:

                     11                       1.       The Initial Scheduling Conference currently set for October 15, 2019 at 9:45

                     12        a.m. in Courtroom 7, 2500 Tulare Street, Fresno, CA 93721 should be continued for no less than sixty

                     13        (60) days.

                     14

                     15        Dated:        September 27, 2019                    LITTLER MENDELSON, P.C.
                     16

                     17                                                            By: /s/ Irene V. Fitzgerald
                                                                                      Angela J. Rafoth
                     18                                                               Irene V. Fitzgerald
                                                                                      Attorneys for Defendant
                     19                                                               L’OREAL USA S/D, INC.
                     20        Dated:        September 27, 2019                    BLUMENTHAL NORDREHAUG
                                                                                   BHOWMIK DE BLOUW LLP
                     21

                     22
                                                                                   By: /s/ Piya Mukherjee
                     23                                                               Norman B. Blumenthal
                                                                                      Kyle R. Nordrehaug
                     24                                                               Aparajit Bhowmik
                                                                                      Piya Mukherjee
                     25                                                               Attorneys for Plaintiffs
                                                                                      ANGELA CONTI and JUSTINE MORA,
                     26                                                               individuals, on behalf of themselves, and
                                                                                      on behalf of all persons similarly situated
                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
                                                                                                  STIPULATION TO CONTINUE INITIAL
           Suite 302
    Fresno, CA 93704.2225      (No. 1:19-CV-00769-LJO-SKO)                       2.
         559.244.7500                                                                                    SCHEDULING CONFERENCE
                        1                                                    ORDER
                        2
                                        Pursuant to the parties’ above stipulation (Doc. 7), and for good cause shown, the Mandatory
                        3
                               Scheduling Conference currently set for October 15, 2019, is CONTINUED to December 17, 2019, at
                        4
                               9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties SHALL file
                        5
                               their joint scheduling report by no later than December 10, 2019.
                        6

                        7      IT IS SO ORDERED.
                        8
                        9
                               Dated:     September 30, 2019                               /s/   Sheila K. Oberto            .
                                                                                 UNITED STATES MAGISTRATE JUDGE
                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
                                                                                                 STIPULATION TO CONTINUE INITIAL
           Suite 302
    Fresno, CA 93704.2225      (No. 1:19-CV-00769-LJO-SKO)                     3.
         559.244.7500                                                                                   SCHEDULING CONFERENCE
